EXHIBIT 10.47
 
NEITHER THIS WARRANT NOR ANY OF THE SECURITIES ISSUABLE UPON ITS EXERCISE HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND SUCH SECURITIES MAY NOT BE
TRANSFERRED UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY
SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.
 


Warrant No.              PSAW-______
Issuance Date:           ___________, 2012


PACIFIC ENERGY DEVELOPMENT CORP.
 
WARRANT
 
FOR THE PURCHASE OF
 
SERIES A CONVERTIBLE PREFERRED STOCK
 
1. Issuance.  For value received, the receipt of which is hereby acknowledged by
Pacific Energy Development Corp., a Nevada corporation (the “Company”),
_____________________, or registered assigns (the “Holder”), is hereby granted
the right to purchase, at any time until the close of business on ____________,
2015 (the “Expiration Date”), ___________________ (______) fully paid and
nonassessable shares of the Company’s Series A Convertible Preferred Stock, par
value $.001 per share (the “Preferred Stock”), at an exercise price of $0.75 per
share (the “Exercise Price”).
 
2. Procedure for Exercise.  Upon surrender of this Warrant with the annexed
Notice of Exercise Form duly executed, together with payment of the Exercise
Price for the shares of Preferred Stock purchased, the Holder shall be entitled
to receive a certificate or certificates for the shares of Preferred Stock so
purchased.  This Warrant may be exercised in whole or in part.  This Warrant may
not be exercised on a cashless basis.
 
3. Reservation of Shares.  The Company hereby agrees that at all times during
the term of this Warrant there shall be reserved for issuance upon exercise of
this Warrant such number of shares of Preferred Stock as shall be required for
issuance upon exercise hereof (the “Warrant Shares”).  Any shares issuable upon
exercise of this Warrant will be duly and validly issued, fully paid and free of
all liens and charges and not subject to any preemptive rights.
 
4. Mutilation or Loss of Warrant.  Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new warrant
of like tenor and date and any such lost, stolen, destroyed or mutilated Warrant
shall thereupon become void.
 
5. No Rights as Shareholder.  The Holder shall not, by virtue hereof, be
entitled to any rights of a shareholder of the Company, either at law or in
equity, and the rights of the Holder are limited to those expressed in this
Warrant and are not enforceable against the Company except to the extent set
forth herein.
 
6. Effect of Certain Transactions
 
6.1 Adjustments for Stock Splits, Stock Dividends Etc.  If the number of
outstanding shares of Preferred Stock of the Company are increased or decreased
by a stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like, the Exercise Price and the number of shares
purchasable pursuant to this Warrant shall be adjusted proportionately so that
the ratio of (i) the aggregate number of shares purchasable by exercise of this
Warrant to (ii) the total number of shares outstanding immediately following
such stock split, reverse stock split, stock dividend, stock combination,
recapitalization or the like shall remain unchanged, and the aggregate purchase
price of shares issuable pursuant to this Warrant shall remain unchanged.
 
 
1

--------------------------------------------------------------------------------

 
 
6.2 Expiration Upon Certain Transactions.  If at any time the Company plans to
sell all or substantially all of its assets or engage in a merger or
consolidation of the Company in which the Company will not survive and in which
holders of the Preferred Stock will receive consideration at or above the
Exercise Price, as adjusted (other than a merger or consolidation with or into a
wholly- or partially-owned subsidiary of the Company), the Company will give the
Holder of this Warrant advance written notice.  Upon the occurrence of any such
event, this Warrant shall automatically be deemed to be exercised in full
without any action required on the part of the Holder.
 
6.3 Adjustments for Reorganization, Mergers, Consolidations or Sales of
Assets.  If at any time there is a capital reorganization of the Preferred Stock
(other than a recapitalization, combination, or the like provided for elsewhere
in this Section 6) or merger or consolidation of the Company with another
corporation (other than one covered by Section 6.2), or the sale of all or
substantially all of the Company’s properties and assets to any other person,
then, as a part of such reorganization, merger, consolidation or sale, provision
shall be made so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant (and only to the extent this Warrant is exercised), the
number of shares of stock or other securities or property of the Company, or of
the successor corporation resulting from such merger or consolidation or sale,
to which a holder of Preferred Stock, or other securities, deliverable upon the
exercise of this Warrant would otherwise have been entitled on such capital
reorganization, merger, consolidation or sale.  In any such case, appropriate
adjustments shall be made in the application of the provisions of this Section 6
(including adjustment of the Exercise Price then in effect and number of Warrant
Shares purchasable upon exercise of this Warrant) which shall be applicable
after such events.
 
6.4 Mandatory Conversion of Preferred Stock.  In the event that all of the
issued and outstanding shares of Preferred Stock are converted into shares of
Common Stock (the date of such event, the “Conversion Date”), then, as of the
Conversion Date and with no action required on the part of the Company or the
Holder, this Warrant shall automatically be deemed to be amended to provide that
upon its exercise, and in lieu of receiving shares of Preferred Stock, the
Holder shall instead be entitled to that number of shares of Common Stock that
the Holder would have received had this Warrant been exercised and the Preferred
Stock issued upon such exercise been converted into shares of Common Stock.
 
7. Transfer to Comply with the Securities Act.  This Warrant has not been
registered under the Securities Act of 1933, as amended, (the “Securities Act”)
and has been issued to the Holder for investment and not with a view to the
distribution of either this Warrant or the Warrant Shares.  Neither this Warrant
nor any of the Warrant Shares or any other security issued or upon exercise of
this Warrant may be sold, transferred, pledged or hypothecated in the absence of
an effective registration statement under the Act relating to such security or
an opinion of counsel satisfactory to the Company that registration is not
required under the Act.  Each certificate for this Warrant, the Warrant Shares
and any other security issued or issuable upon exercise of this Warrant shall
contain a legend in form and substance satisfactory to counsel for the Company,
setting forth the restrictions on transfer contained in this Section.
 
 
2

--------------------------------------------------------------------------------

 
 
8. Notices.  Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally or sent by certified,
registered or express mail, postage pre-paid.  Any such notice shall be deemed
given when so delivered personally, or if mailed, two days after the date of
deposit in the United States mails, as follows:
 
If to the Company, to:
 
Pacific Energy Development Corp.
4125 Blackhawk  Plaza Circle, Suite 201A
Danville, CA 94506
Attention:  Chief Executive Officer and General Counsel
 
With a copy to:
 
Troy & Gould PC
1801 Century Park East, 16th Floor
Los Angeles, CA 90067
Attention:  Lawrence P. Schnapp, Esq.
 
If to the Holder, to his address appearing on the Company’ records.
 
Any party may designate another address or person for receipt of notices
hereunder by notice given to the other parties in accordance with this Section.
 
9. Supplements and Amendments; Whole Agreement.  Except as provided for in
Section 6.4, this Warrant may be amended or supplemented only by an instrument
in writing signed by the parties hereto.  This Warrant contains the full
understanding of the parties hereto with respect to the subject matter hereof,
and there are no representations, warranties, agreements or understandings other
than expressly contained herein.
 
10. Governing Law.  This Warrant shall be deemed to be a contract made under the
laws of the State of California and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.
 
11. Counterparts.  This Warrant may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.
 
12. Descriptive Headings.  Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
 
13. Assignability.  This Warrant or any part hereof may only be hereafter
assigned by the Holder to an affiliate thereof executing documents reasonably
required by the Company.  Any such assignment shall be binding on the Company
and shall inure to the benefit of any such assignee.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of
____________, 2012.
 

 
Pacific Energy Development Corp.
 
 
By:____________________________________
Name: Clark R. Moore
Title: Executive Vice President and General Counsel
 
HOLDER:
Oracle Capital Securities, LLC
 
By:____________________________________
Name:
Title:

 
 
4

--------------------------------------------------------------------------------

 

NOTICE OF EXERCISE OF WARRANT


The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant dated as of _______________, 2012, to purchase _____________ shares
of the Series A Preferred Stock of Pacific Energy Development Corp., and tenders
herewith payment in accordance with the first paragraph of Section 2 of the
Warrant.
 
Please deliver the stock certificate to:
 
______________________________________
 
______________________________________
 
______________________________________
 


Dated:           ___________________
 
 
By:_______________________
 
EIN: _____________________

 
 
5

--------------------------------------------------------------------------------